Citation Nr: 1013946	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-36 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for brain 
seizures with residual unconsciousness, convulsions, amnesia, 
and disorientation.


REPRESENTATION

Veteran represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1967 to April 
1976 and from May 1977 to March 1978.  He is the recipient of 
the Bronze Star Medal among his awards.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.

The Veteran also submitted additional evidence consisting of 
records from the Social Security Administration (SSA) 
relevant to his application for benefits from that agency.  
See 38 C.F.R. § 20.1304 (2009).  The Board notes that the 
Veteran waived agency of original jurisdiction (AOJ) 
consideration of such evidence.  Id.  Therefore, the Board 
may properly consider such evidence in rendering its 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran has filed a claim for service connection for a 
seizure disorder as a residual of a head injury sustained 
during service.  Although cognizant of the delay that will 
result, the Board finds that a remand is required so the 
Veteran may be sent corrective VCAA notice.  

The Veteran first applied for service connection for a 
seizure disorder in July 1988, and this claim was denied by 
the RO in April 1989.  The Veteran did not timely perfect an 
appeal of this decision, but again filed a claim for service 
connection for a seizure disorder in January 1991.  Finding 
that no new and material evidence sufficient to reopen the 
claim had been received, the RO again denied reopening of the 
claim in an April 1991 rating decision.  The Veteran appealed 
that decision to the Board, which denied the claim in January 
1992, also on the basis that the evidence submitted was not 
new and material.  The Veteran's most recent claim to reopen 
was received in February 2007. 

In reference to this claim, the Veteran was provided with two 
VCAA notices in October 2007 and December 2007.  However, 
neither of theses notices advised him that his claim had been 
previously denied and that he needed to submit new and 
material evidence to reopen the claim in accordance with Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The U.S. Court of 
Appeals for Veterans Claims (Court) requires that VA, by way 
of a specific notice letter, (1) notify the claimant of the 
evidence and information necessary to reopen the claim, 
(i.e., describe what new and material evidence is); (2) 
notify the claimant of the evidence and information necessary 
to substantiate each element of the underlying service 
connection claim; and (3) notify the claimant of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior denial on the merits.  Id.  
Accordingly, the claim to reopen the previously denied claim 
of entitlement to service connection for brain seizures is 
remanded so that the Veteran may be provided with sufficient 
VCAA notice.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) that 
(1) notifies the Veteran of the 
evidence and information necessary to 
reopen the claim; (2) notifies the 
Veteran of the reasons for the January 
1992 Board denial (it was determined 
that there was a lack of evidence of a 
relationship between the Veteran's 
currently diagnosed disorder and his 
military service,); and (3) notifies 
the Veteran of what specific evidence 
would be required to substantiate the 
element or elements needed to grant his 
service connection claim (i.e., medical 
evidence establishing that the current 
disorder is related to his period of 
active duty).  This notice is outlined 
by the Court in Kent, supra.
2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraph, the Veteran's 
claim should be readjudicated, to 
include all evidence received since the 
February 2009 supplemental statement of 
the case.  If the claim remains denied, 
the Veteran and his representative 
should be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


